DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (2018/0366524).
Re claims 1 and 18, Bang et al. disclose a substrate (100); a driving circuit layer (150 which includes TFTs) formed on the substrate; a pixel defining layer (180) formed on the driving circuit layer for forming a plurality of sub-pixel regions (A,B,C), wherein the pixel defining layer comprises a plurality of pixel defining regions, and protrusions (183) are provided on a surface of the pixel defining layer away from the driving circuit layer in at least one of the plurality of pixel defining regions; and a light emitting functional layer (220) formed on the pixel defining layer (180) and covering the plurality of sub-pixel regions (regions A, B and C) (Fig. 10).
Re claim 2, Bang et al. disclose wherein the pixel defining layer (180) is integrally formed in the at least one of the plurality of pixel defining regions (Fig. 10).
Re claim 3, Bang et al. disclose wherein all of the protrusions have a same cross-sectional shape (Fig. 10).
Re claim 7, Bang et al. disclose wherein, in the at least one pixel defining region, the pixel defining layer comprises at least a first sub-pixel defining layer (180) and a second sub-pixel defining layer (180), which are both disposed on the driving circuit layer (150/TFTs).
Re claim 10, Bang et al. disclose wherein a surface of at least one of the first sub-pixel defining layer (180) and the second sub-pixel defining layer (180) away from the driving circuit layer is provided with the protrusions in at least one of the pixel defining regions (Fig. 10).
Re claim 11, Bang et al. disclose wherein all of the protrusions in each of the sub-pixel defining layers have a same cross-sectional shape (Fig. 10).
Re claim 15, Bang et al. disclose wherein the cross-sectional shapes of the protrusions (183) provided on the surfaces of the first sub-pixel defining layer and the second sub-pixel defining layer away from the driving circuit layer are same (Fig. 10).
Re claim 17, Bang et al. disclose wherein, in the pixel defining regions (180) provided with the protrusions (183), a portion of the pixel defining layer has an integrally formed structure, and another portion of the pixel defining layer comprises at least a first sub-pixel defining layer (next to region C) and a second sub-pixel defining layer (next to region A) which are both disposed on the driving circuit layer (Fig, 10).
Re claim 19, Bang et al. disclose wherein the step of forming a pixel defining layer (180) on the driving circuit layer, the pixel defining layer being configured to comprise and define a plurality of sub-pixel regions (A,B,C), and providing protrusions (183) on a 
Re claim 20, Bang et al. disclose wherein the step of forming a pixel defining layer (180) on the driving circuit layer, the pixel defining layer being configured to comprise and define a plurality of sub-pixel regions (A,B,C), and providing protrusions (183) on a surface of the pixel defining layer away from the driving circuit layer in at least one of the pixel defining regions comprises: forming at least a first sub-pixel defining layer (180) and a second sub-pixel defining layer (180) in the at least one of the pixel defining regions (A,B,C), wherein the first sub-pixel defining layer and the second sub-pixel defining layer are both disposed on the driving circuit layer (Fig. 10).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huo (2020/0203384).
Re claims 1 and 18, Huo discloses a substrate (100); a driving circuit layer (400) formed on the substrate (100); a pixel defining layer (200) formed on the driving circuit layer for forming a plurality of sub-pixel regions (310 between 200), wherein the pixel defining layer (200) comprises a plurality of pixel defining regions, and protrusions (330) are provided on a surface of the pixel defining layer away from the driving circuit layer in at least one of the plurality of pixel defining regions; and a light emitting functional layer 
Re claim 2, Huo discloses wherein the pixel defining layer (200) is integrally formed in the at least one of the plurality of pixel defining regions (Fig. 10).
Re claim 3, Huo discloses wherein all of the protrusions have a same cross-sectional shape (Fig. 9).
Re claim 4, Huo discloses wherein the protrusions (330) have a trapezoidal cross-sectional shape (Fig. 10)
Re claim 7, Huo discloses wherein, in the at least one pixel defining region, the pixel defining layer comprises at least a first sub-pixel defining layer (310) and a second sub-pixel defining layer (310) (310s between 330 as shown in Fig. 10), which are both disposed on the driving circuit layer (400).
Re claim 8, Huo discloses wherein each of the first sub-pixel defining layer (200) and the second sub-pixel defining layer (330) has a planar surface away from the driving circuit layer (400), and a height of the first sub-pixel defining layer (200) is greater than a height of the second sub-pixel defining layer (330).
Re claim 19, Huo discloses wherein the step of forming a pixel defining layer (200) on the driving circuit layer (400), the pixel defining layer being configured to comprise and define a plurality of sub-pixel regions (310s), and providing protrusions (330) on a surface of the pixel defining layer away from the driving circuit layer in at least one of the pixel defining regions comprises: integrally forming a pixel defining layer (200) in the at least one of the pixel defining regions (Fig. 10).
Re claim 20, Huo discloses wherein the step of forming a pixel defining layer (200) on the driving circuit layer (400), the pixel defining layer being configured to comprise and define a plurality of sub-pixel regions (310s), and providing protrusions (330) on a surface of the pixel defining layer away from the driving circuit layer in at least one of the pixel defining regions comprises: forming at least a first sub-pixel defining layer (200) and a second sub-pixel defining layer (330) in the at least one of the pixel defining regions (310s), wherein the first sub-pixel defining layer and the second sub-pixel defining layer are both disposed on the driving circuit layer (Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. as applied to claims 1-3, 7, 10, 11, 15 and 17-20 above, and further in view of the following comments.
Re claims 5, 6, 9, 12-14 and 16, Bang et al. does not disclose a rectangular cross-sectional shape of the protrusions, different cross-sectional shape of the protrusions, sub-pixel defining layer heights and connection, trapezoidal cross-sectional shape of the protrusions.
 Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0057497 A1, US 2019/0067389 A1 disclose a OLED display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 4, 2021